On Petition for Rehearing.
Lawrence, J.
The petition for rehearing has been heard with supporting oral argument. It fails to point out wherein the court has misapprehended the record or the law relating to the point raised. No new point has been made nor any additional authority presented. The question remains: Is the amended complaint sufficient in statement to authorize. the relief prayed, to annul the judgment of the District Court, rendered upon the appeal of appellee from the judgment of the Commissioner's Court, which was in favor of appellants, and grant, a perpetual injunction against its enforcement? The ground alleged for the granting of this relief is that the appeal *41was not taken from the judgment of the Commissioner’s Court upon the day it was rendered, and no notice of the appeal was given these appellants; that they did not appear in the District Court; that their default was ordered entered against them, and judgment was rendered against them.
The statute provides that, when an appeal is not taken upon the day the judgment is rendered in the Commissioner’s Court, the appellant is required to give notice, in writing, .of such appeal at least 10 days before the term at which the appeal is to be heard, and if appellee does not reside in the district, and has no attorney therein upon whom service can be made, that the notice of appeal shall be lodged in the office of the commissioner within' said 10 days.
The complaint should specifically negative each of said modes of notice. It fails to allege that they were not nonresidents of the district, and had not an attorney therein upon whom service of notice could be made. In the absence of such averment, the court must conclusively presume that the statute was complied with by the commissioner in sending up the transcript to the District Court, and that the said transcript advised that court that such notice had been lodged with the commissioner. It is a presumption of law that all officials perform their duties. Therefore Jhe demurrer was properly sustained to the amended complaint, the same dismissed for want of equity, and the restraining order dissolved,
The petition for rehearing is denied.